Title: To John Adams from André Jean La Rocque, 18 January 1794
From: Rocque, André Jean La
To: Adams, John


				
					Monsieur
					Ce 18 Janvier 1794.
				
				je commencerai ma lettre en vous priant de pardonner mes importunités. je sais combien Vos momens sont precieux à la chose publique; et je me reprocherois d’en dérober un seul, si l’objet pour lequel je sollicite Votre attention, ne paroissoit point interesser la prospérité des états. cy joint est la requete que j’ai refaite. ses conclusions sont reduites à un point unique, et tellement motivé quil me sembleroit difficile qu’il ne fut point accordé. la bonne foi du congrès y est interessée, quand il n’y est plus question que des acquisitions, à faire ou deja faites avec la permission de l’etat dans l’etendue duquel les terres sont situées. on m’a assuré a New-york, que les Principes du mémoire etoient ceux de Mr. hamilton et que ce seroit entrer dans ses vues que de disposer les esprits à les recevoir, par une discussion capable d’en montrer la solidité. j aurai l’honneur de Vous voir pour conferer de cet objet et recueillir Vos avis.je suis avec Respect / Monsieur / Votre tres humble / et tres obéissant serviteur
				
					La Rocque
				
				
			